[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 April 10, 2007
                               No. 06-14641                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 06-00021-CR-AAA-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

EDDIE MICHAEL SMITH,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (April 10, 2007)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Eddie Michael Smith appeals his 168-month sentence for attempted bank

robbery, in violation of 18 U.S.C. § 2113(a). On appeal, Smith argues that his
sentence is unreasonable because the district court failed to consider mitigating

information concerning his criminal history, nature, and characteristics, as required

by 18 U.S.C. § 3553(a)(1). We affirm.

      The relevant facts are straightforward.     On April 12, 2006, Smith was

indicted for attempted bank robbery, in violation of 18 U.S.C. § 2113(a). He pled

guilty, pursuant to a written plea agreement, and proceeded to sentencing.

According to the presentence investigation report (“PSI”), on March 18, 2006,

Smith entered the “teller line” of a SunTrust Bank, handed a demand note to the

teller, and received in return approximately $2,250.00.       Both tellers on duty

believed Smith had a gun during commission of the crime. Later that day, Smith

was apprehended by police officers.

      The PSI recommended a base offense level of 20 and the following

adjustments: (1) a 2-level upward adjustment, pursuant to U.S.S.G. § 2B3.1(b)(1),

since the property of a financial institution was taken; (2) a 2-level upward

adjustment, pursuant to U.S.S.G. § 2B3.1, because Smith made a threat of death

during the offense; and (3) a 3-level downward adjustment, pursuant to U.S.S.G. §

3E1.1, for acceptance of responsibility. Based on Smith’s prior convictions for

child molestation and possession of methamphetamine, the career-offender

provisions of U.S.S.G. § 4B1.1 mandated an offense level of 32. After a reduction,



                                         2
pursuant to U.S.S.G. § 3E1.1, for acceptance of responsibility, Smith’s adjusted

offense level was 29. With a criminal history category VI, based both on Smith’s

14 criminal history points and the career-offender provisions of § 4B1.1, Smith

faced an advisory Guidelines range of 151 to 188 months’ imprisonment. Under

18 U.S.C. § 2113(a), the maximum term of imprisonment was 20 years.

      The PSI also disclosed information regarding Smith’s physical and mental

health including that Smith was an insulin-dependant diabetic and was prescribed

the anti-depressant Remron. On least two prior occasions, Smith had attempted

suicide. Moreover, Smith had reported a lengthy and extensive history of alcohol

and abuse of drugs, including cocaine, methamphetamine, marijuana, Hydrocodone

and Xanax. Smith also reported that he was under the influence of marijuana,

cocaine, and methamphetamine when he committed the instant offense. Smith did

not object to the factual findings of the PSI or the calculation of the advisory

Guidelines range.

      At the sentencing hearing, the district court adopted the recommendations of

the PSI and then heard Smith’s argument and evidence in support of mitigation.

Smith’s mother, Diane Smith, testified about the nature of Smith’s prior conviction

for child molestation. She urged that the offense should not be considered as part

of her son’s criminal history because of his young age (18 years old) at the time of



                                         3
commission, his failure to re-offend, and extenuating family circumstances at the

time of his guilty plea. She also asked the court to impose a sentence below the

Guidelines range because Smith did not act violently or possess a weapon during

the robbery, he was in a state of despair and intoxication during the robbery, and he

was currently receiving medical treatment for mental illness. The district court

also heard Smith’s statement of remorse for the instant offense. Smith’s counsel

asked the district court to sentence Smith to probation and treatment.

      The district court imposed 168-month term of imprisonment, which was at

the middle of the advisory range, stating that it had considered the evidence and

arguments and “all of the factors set forth in the statute, Section 3553(a) of Title

18, and using the Sentencing Reform Act as a guide.”              The district court

determined that a Guidelines sentence was appropriate given Smith’s extensive

criminal record and the need for a structured environment, and that there was no

justification to go below the Guidelines range. This appeal followed.

      We review the district court's sentence for reasonableness.        See United

States v. Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005). “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable. . . .” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).




                                          4
      We have established a two-part process for district courts to use in

fashioning sentences.     Id. at 786.   First, the court must consult and correctly

determine the sentence range prescribed by the Sentencing Guidelines.             Id.

Second, the court must fashion a reasonable sentence by considering the factors

enumerated in 18 U.S.C. § 3553(a). Id. The§ 3553(a) factors include: (1) the

nature and circumstances of the offense; (2) the history and characteristics of the

defendant; (3) the need to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense; (4) the need for

deterrence; (5) the need to protect the public; (6) the Sentencing Guidelines range;

and (7) the need to avoid unwanted sentencing disparities.        See 18 U.S.C. §

3553(a).   We do not require a district court to state on the record that it has

considered each of the § 3553(a) factors. See United States v. Scott, 426 F.3d
1324, 1329 (11th Cir. 2005). Rather, some indication in the record that the court

adequately and properly considered appropriate factors in imposing the sentence

will be sufficient. Id.

      Here, the district court accurately calculated the advisory Guidelines range;

heard Smith’s evidence and argument in support of mitigation; considered the

applicable § 3553(a) factors; discussed its particular reasons for imposing a mid-

range sentence -- again, these reasons included Smith’s extensive criminal record



                                          5
and his need for a structured environment; and sentenced Smith at the middle of

the Guidelines range. Based on our review, Smith has not met his burden to show

that his sentence was unreasonable. Accordingly, we affirm.

      AFFIRMED.




                                        6